Citation Nr: 1109582	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  05-15 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a skin disability, to include hidradinitis and neurodermatitis, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD) and peptic ulcer disease (PUD).

3.  Entitlement to service connection for degenerative joint disease of the left wrist.

4.  Entitlement to service connection for residuals of a left arm wound.

5.  Entitlement to service connection for lumbar and cervical spine disabilities.

6.  Entitlement to service connection for bronchitis.


REPRESENTATION

Appellant represented by:	Ronald C. Sykstus, Attorney at Law
WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty for from June 1966 to May 1968 and from April 1971 to April 1989.  The Veteran is the recipient of the Purple Heart Medal.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2004 and November 2004 rating decisions by the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to the benefits currently sought on appeal.  The matters have since been transferred to the jurisdiction of the Montgomery, Alabama RO.  

The Board notes that in a July 2009 rating action, the claims of entitlement to service connection for acne and a right ankle injury were granted.  In view of the foregoing, these issues have been resolved and are not before the Board.  See generally Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

In June 2007 and January 2010, the Board remanded these issues to the RO (via the Appeals Management Center (AMC)) for further evidentiary development.  After completion of the requested development, the case is back before the Board for further appellate action.


Claims of entitlement to increased disability ratings for acne and residuals of a right ankle injury were raised by the Veteran's representative in correspondence dated November 2010, but have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.   

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

During his November 2010 hearing, the Veteran indicated that he had been treated at Kaiser Medical Center in Pomona, California, for his GERD and lumbar spine disability; at VAMC Loma Linda in 1996 and 2003 for GERD; at St. Mary Catholic Hospital in Mobile, Alabama, from 2001 to 2003; at VA facilities in Murfreesboro, Tennessee, and Birmingham, Alabama; and a private facility in Toney, Alabama, for his claimed disabilities.  The records identified by the Veteran have not been requested or associated with the claims folder.  Because VA is on notice that there are additional records that may be applicable to the Veteran's claims and because these records may be of use in deciding the claims, these records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran received a VA examination of his skin in February 2008.  During the examination, the Veteran reported that he had episodes of hidradinitis approximately every 5 to 8 years, characterized by painful boils.  He further indicated that he had been treated for one of these episodes in the past 12 months.  The examiner's opinion, however, stated that the Veteran did not have hidradinitis and thus such a disorder could not be considered related to service.  The examiner's opinion failed to take into account the Veteran's statements that his flareups of hidradinitis were intermittent and that he had recently been treated for such a flare up.  The examiner further noted that the Veteran did not have neurodermatitis, but provided no rationale for this conclusion.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, upon remand, the claims folder should be returned to the February 2008 examiner, if available, so that he may review the evidence and provide a clarification of his previous opinion if necessary.

Accordingly, the case is REMANDED for the following action:

1.  Contact the VA medical facilities in Loma Linda, California; Murfreesboro, Tennessee; and Birmingham, Alabama, and request that all records of the Veteran's treatment at those facilities be provided for inclusion with the claims folder.  If such records are unavailable, a negative response should be obtained and the Veteran should be so notified.  

2.  After obtaining any necessary authorization from the Veteran, contact Kaiser Medical Center in Pomona, California; St. Mary Catholic Hospital in Mobile, Alabama; and his private treatment provider in Toney, Alabama, and request that all records of the Veteran's treatment be provided for inclusion with the claims folder.  If such records are unavailable, a negative response should be obtained and the Veteran should be so notified.  

3.  After the aforementioned development has been completed, schedule the Veteran for a VA examination to determine the nature and etiology of his skin disorder, to include hidradinitis and neurodermatitis.  The claims file should be made available for review in conjunction with the examination and the examiner's attention should be directed to this remand.  All necessary tests should be accomplished.  The RO should request that the examiner identify any skin disorders.  
After review of the clinical records and consideration of the Veteran's report of history and observations of skin disorders, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has hidradinitis and/or neurodermatitis that had its clinical onset during, or is otherwise related to, his active service.    

If the claimed skin disorders are not present upon examination, the examiner is asked to base his or her opinion based upon the Veteran's statements as to the history and appearance of the skin disorder and the medical records documenting treatment for hidradinitis and neurodermatitis during service.  The examiner is also advised that the Veteran's lay statements as to his observations of a skin disorder are competent and must be considered.  A complete rationale should accompany all opinions provided.

4.  After the above has been completed, readjudicate the issues on appeal, taking into consideration all evidence added to the file since the most recent VA adjudication.  If the issues on appeal continue to be denied, the Veteran and his representative must be provided a supplemental statement of the case.  The Veteran must then be given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112.



_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




